FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE MAURICIO SALAZAR-                           No. 11-72137
CARRANZA, a.k.a. Joe Salazar, Jr.,
                                                 Agency No. A023-075-675
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Jose Mauricio Salazar-Carranza, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his motion to reopen removal proceedings. Our jurisdiction is governed by 8

U.S.C. § 1252. We dismiss the petition for review.

      We lack jurisdiction to review the BIA’s order because Salazar-Carranza is

removable for an aggravated felony crime of violence based on his conviction for

second-degree robbery in violation of California Penal Code § 211. See 8 U.S.C.

§ 1252(a)(2)(C); United States v. McDougherty, 920 F.2d 569, 573-74 (9th Cir.

1990) (conviction under California Penal Code § 211 is categorically a crime of

violence).

      Salazar-Carranza’s challenge to the BIA’s denial of his motion to reopen so

that he may pursue post-conviction relief does not raise a colorable constitutional

claim that would restore our jurisdiction under 8 U.S.C. § 1252(a)(2)(D). See

Planes v. Holder, 652 F.3d 991, 996 (9th Cir. 2011) (a conviction is final for

immigration purposes where a judgment of guilt has been entered and a

punishment imposed, even where an appeal or collateral attack is pending).

      PETITION FOR REVIEW DISMISSED.




                                          2                                      11-72137